DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 IS objected to because of the following informalities:  the dependency of claim 10 refers to itself, “claim 10”.  Appropriate correction is required. In the interest of expediting examination, claim 10 has been treated as depending on claim 9, an immediate preceding independent claim to claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Steadman booker et al. (EP 3 626 174 A1) .
The applied reference has a common Koniklijke Phillps with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 
1. A phase stepping device for differential phase contrast and/or dark field x-ray imaging, comprising:
a switchable grating (switchable grating 20 in Fig. 2a) comprising:
a reservoir (reservoir 22) containing a substantially x-ray transparent medium (paragraph 0039 describes that the reservoir should be made from materials with negligible x-ray absorption. Paragraph 0036 reservoir 22 filled with a suspension of x-ray absorbing particles 24) comprising particles that substantially attenuate x-ray radiation;
a first ultrasound generator arranged at and acoustically connected to a first side of the reservoir (paragraph 0037, the reservoir 22 is acoustically connected to an ultrasound generator 21),  configured to generate a first soundwave such that a first standing wave is formed within the medium causing the x-ray absorbing particles to organize along pressure nodes of the standing wave (note description in paragraph 0038); and
a second ultrasound generator arranged at and acoustically connected to the reservoir configured to generate a second soundwave such that a second standing wave is formed within the medium causing the x-ray absorbing particles to organize along pressure nodes of the standing wave, wherein the switchable grating is configured to shift a position of the pressure nodes
between at least two positions by generating the first standing wave by the first ultrasound generator and the second standing wave by the second ultrasound generator in a predetermined sequence (note discussion in paragraph 0049).

2. The phase stepping device according to claim 1, wherein the predetermined sequence is a sequence in which the first ultrasound generator and the second ultrasound generator are switched on and off alternatingly such that only one is switched on at the time or a sequence, wherein the first ultrasound generator is switched on while the second ultrasound generator is alternatingly switched on and off (note the discussion in paragraph 0050).

3. The phase stepping device according to claim 1, wherein the second ultrasound generator is arranged at and acoustically connected to a second side of the reservoir, opposite to the first side (note the discussion in paragraphs 0048, 0051-0052).

7. The phase stepping device according to any of the previous claims1, wherein the first ultrasound generator and the second ultrasound generator are phase locked (note discussion in paragraph 0068).


 (paragraph 0039 describes that the reservoir should be made from materials with negligible x-ray absorption. Paragraph 0036 reservoir 22 filled with a suspension of x-ray absorbing particles 24) ;
 arranging and acoustically connecting a first ultrasound generator and a second ultrasound generator, (paragraph 0037, the reservoir 22 is acoustically connected to an ultrasound generator 21),   
generating a soundwave with the first ultrasound generator with a first frequency and first phase such that a standing wave is formed within the medium causing the x-ray absorbing particles to organize along pressure nodes of the standing wave (note discussion in paragraphs 0024 and 0049); and
generating a second soundwave with the second ultrasound generator such that a second standing wave is formed within the medium causing the x-ray absorbing particles to organize along pressure nodes of the standing wave causing the pressure nodes of the standing wave to shift position(note discussion in paragraphs 0024 and 0049). 

 13. The method according to the previous claim_12, further comprising:
modifying the standing wave causing the pressure nodes of the standing wave to shift to their original position by switching the first ultrasound generator and second ultrasound generator on and off alternatingly such that only one is switched on at the time or a sequence, wherein the first ultrasound generator is switched on while the second ultrasound generator is alternatingly switched on and off (note discussion in paragraphs 0050-0052) . 

 14. The method according to claim 12, further comprising:
switching of the first ultrasound generator prior to switching on the second ultrasound generator  note discussion in paragraphs 0050-0052  .

15. The method according to any of the claims 12, wherein at least one further standing wave is generated using at least one further ultrasound generator arranged at a first ultrasound generator arranged at and acoustically connected to a first side of the reservoir a side of the reservoir (note discussion in paragraphs 0050-0052 & 0062-0065 ) .

Allowable Subject Matter
Claims 9-11 are allowed.
s 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not mention the sub-reservoirs being in stacked arrangement in the manner as described in claim 4. Claim 6 would have been allowable by virtue of their including of claim 4. The prior art appears to omit mentioning sub-reservoir as required by claim 5. 
The following is an examiner’s statement of reasons for allowance: the prior art does not mention sub-reservoirs being in stacked arrangement as required by independent claim 9. Claims 10 and 11 are allowable for depending on independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884